Citation Nr: 0027256	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 (West 1991 and Supp. 2000) for the 
residuals of June 1995 Department of Veterans Affairs (VA) 
surgical and radiation treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1947 to June 1953.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the VA Regional Office 
(RO).  In that rating decision the RO denied entitlement to 
disability compensation pursuant to 38 U.S.C.A. § 1151 for 
heart and lung disorders that the veteran claimed to have 
resulted from June 1995 surgery for squamous cell carcinoma 
of the lung and subsequent radiation treatment.  The veteran 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an informed 
decision on the veteran's appeal.

2.  The June 1995 VA surgical and radiation treatment for 
squamous cell carcinoma of the lung did not result in any 
additional disability that was not a necessary consequence of 
the surgical and radiation treatment.



CONCLUSION OF LAW

The criteria for entitlement to disability compensation in 
accordance with 38 U.S.C.A. § 1151 for the residuals of June 
1995 surgical and radiation treatment are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA treatment records indicate that the veteran has a long 
history of psychiatric and social problems related to alcohol 
abuse and personality disorders.  In an April 1989 rating 
decision the RO determined that he was permanently and 
totally disabled for non-service connected pension purposes 
based on diagnoses of organic brain syndrome with depression 
and memory loss and a seizure disorder.

VA treatment records also indicate that he was hospitalized 
in March 1995 due to complaints of a productive cough with 
occasional red specks.  A chest X-ray at that time revealed a 
mass in the lower lobe of the right lung, which was diagnosed 
as poorly differentiated squamous cell carcinoma as the 
result of a biopsy.  He was scheduled to undergo surgical 
treatment, but left the hospital against medical advice.  He 
was again hospitalized in April 1995 after an apparent 
suicide attempt, and in June 1995 underwent a right middle 
lobe and right lower lobe lobectomy.  Following the lobectomy 
he received a series of radiation treatments to the hilum, 
mediastinum, and original tumor bed on the right.

A July 1995 VA hospital summary shows that he had been 
admitted to the Nursing Home Care Unit in order to undergo 
radiation treatment for lung cancer, but that after four days 
he left the nursing home against medical advice and returned 
home.  His relevant history included coronary artery disease, 
status post bypass graft in June 1993 and coronary 
angioplasty in September 1994.

In an August 1995 report the physician providing the 
radiation treatment stated that the risks and benefits of 
radiation treatment were discussed with the veteran, 
including hair loss, skin changes, radiation pneumonitis, 
fatigue, and nausea.  He stated that the veteran appeared to 
understand the proceedings and agreed to the treatment.  The 
September 1995 summary of the radiation treatment indicates 
that the veteran tolerated the procedures well, with some 
odynophagia, dysphagia, and nausea that were self-limiting.  
He continued to complain of pain at the surgical site 
throughout the treatment.  The treating physician noted that 
he had not appeared for treatment on at least 13 occasions, 
at least half of which were for an unknown reason, which 
prolonged the duration of the treatment.

He was admitted to the hospital again in August 1995 due to a 
new onset of atrial flutter.  He started a course of 
medication for treatment of the abnormality, which he has 
continued to receive.  His heart has remained in normal sinus 
rhythm since August 1995.  The VA treatment records show that 
he has continued to receive treatment for chronic pain 
syndrome, post thoracotomy; dyspnea; coronary artery disease; 
benign prostatic hypertrophy; and congestive heart failure.  
The treatment records also show that his complaints of chest 
pain are secondary to the thoracotomy, not a cardiac 
disorder.

The veteran contends that he has chest pain that is caused by 
mistakes made during the June 1995 lung surgery and an 
overdose of radiation, which resulted in radiation poisoning 
in the right chest cavity.  He claims to have a heart 
problem, which he denies having had prior to the surgery, and 
daily chest pain, for which he takes morphine.  He also 
claims to be impotent due to the radiation treatment.

In February 1998 the RO requested an opinion from the VA 
medical center (MC) as to whether the surgical and radiation 
treatment for lung cancer in 1995 caused any current 
disability.  The physician reviewed the treatment records 
included in the medical chart and noted that prior to 
administration of the radiation therapy the risks of the 
therapy were explained to the veteran, including the 
possibility of developing radiation pneumonitis.  He 
referenced the finding that the veteran had tolerated the 
treatment well, although he continued to complain of pain at 
the surgical site.  According to the medical chart the 
veteran continued to receive ongoing treatment and 
monitoring, with no recurrence of the disease.

The VA physician provided the opinion that the veteran 
clearly had squamous cell carcinoma of the lung that required 
aggressive surgery.  He found that there had been a 
successful outcome from the surgery and post-operative 
radiation, in that there was no recurrence of the disease.  
He stated that in the absence of surgery and radiation 
treatment, due to the natural progression of the disease, he 
would certainly have had progressive disease.  He found that 
the veteran had had appropriate amounts of radiation, 
although the radiation therapy had been compromised by his 
frequent absences.  He found no evidence of untoward 
complications resulting from the radiation treatment, with 
expected changes from radiation within the treatment field, 
but no evidence of radiation pneumonitis or progressive 
radiation changes.

The physician found that the veteran had received entirely 
appropriate and relatively well tolerated therapy for a 
potentially fatal disorder.  He stated that the veteran's 
primary complaint following the surgery, that being chest 
wall pain in the area of the surgery, appeared to be an 
incisional pain that is frequently encountered after 
thoracotomy.  He found that the chest wall pain was a 
frequent and not unexpected result of the thoracotomy.

During a February 2000 hearing the veteran testified before 
the undersigned at the RO.  He related that following the 
surgery in June 1995 his activities were restricted, he could 
not get around as he had previously, and he could not do the 
things that he normally did.  He stated that his legs and 
feet were swollen, he had a heart disorder that he never had 
before, and he had to take pain medication daily due to the 
chest pain.  He also testified that he started feeling sick 
during the last three radiation treatments which, he was 
told, was normal.  He also stated that he had talked to other 
people who had the same operation, and they never had those 
problems.

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c). 
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The Court has held that a well grounded claim under the old 
provisions of 1151 generally requires: (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, the Court has held that a veteran's claim would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).  A claim made under the 
provisions of 1151 would not be well grounded unless there 
was competent evidence of additional disability as the result 
of VA treatment.  Jimison v. West, 13 Vet. App. 75 (1999).

The Board concludes that the veteran's claim for disability 
compensation in accordance with 38 U.S.C.A. § 1151 is well 
grounded because the evidence shows that it is plausible.  
The veteran has been noted to have chest wall pain, and at 
least one medical professional has noted that chest wall pain 
could be a result of the veteran's surgery.  VA has a duty, 
therefore, to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Jones v. West, 12 Vet. App. 460 (1999).  The relevant 
evidence consists of VA treatment records, the February 1998 
medical opinion, and the veteran's statements and testimony.  
These records have all been associated with the claims 
folder, and VA has also obtained pertinent medical opinions.

The Board notes that the veteran has stated that after the 
surgery a physician told him that mistakes had been made 
during the surgery, causing him to have a heart condition.  
Such evidence, if available, would be highly relevant to the 
issue on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (VA has a duty to notify the veteran of the 
evidence needed to support his claim if VA is on notice of 
the existence of such evidence).  During the February 2000 
hearing the veteran was asked to identify the physician who 
told him that a mistake had occurred during the surgery, but 
he responded that he was unable to determine the identity of 
the doctor.  He was also informed of the need to obtain a 
written opinion from the physician, but stated that the VA 
physicians would not put anything in writing.  Therefore the 
Board cannot take further efforts to obtain the opinion 
reported in the veteran's testimony.  The Board concludes, 
that all available evidence has been obtained for determining 
the merits of the veteran's claim and that VA has fulfilled 
its obligation to assist him in the development of the facts 
of his case.

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability, disability compensation benefits for the injury 
is warranted.  In determining whether any additional 
disability resulted from a treatment-related injury, the 
veteran's physical condition immediately prior to the injury 
on which the claim for compensation is based will be compared 
to the subsequent physical condition resulting from the 
injury, each body part being considered separately.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injury for 
which the treatment was authorized.

In determining whether such additional disability resulted 
from a disease or injury or aggravation of a disease or 
injury suffered as a result of VA medical treatment, it must 
be shown that the disability is actually the result of such 
injury, and not merely coincidental with it, and that the 
injury is not a necessary consequence of the medical 
treatment.  "Necessary consequences" are those that are 
certain to result from, or intended to result from, the 
medical treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  The amendment to the 
law applies only to claims filed on or after October 1, 1997.  
Because the veteran's claim was filed prior to October 1, 
1997, his claim is properly adjudicated by applying the law 
in effect prior to the amendment.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 40-97 (1997).

The evidence shows that in June 1995 the veteran underwent 
surgical and radiation treatment for squamous cell carcinoma 
of the lung.  The veteran contends that he developed a heart 
disorder as a result of errors that occurred during the June 
1995 surgery.  The medical evidence indicates, however, that 
he had coronary artery disease prior to the surgery and that, 
with the exception of atrial flutter that occurred in August 
1995, his heart has been in normal sinus rhythm since June 
1995.  He also developed congestive heart failure in 1999, 
which is not shown to be related to the surgical or radiation 
treatment.

Compensation benefits are payable in accordance with 
38 U.S.C.A. § 1151 if the veteran suffers an injury as the 
result of VA medical or surgical treatment and the injury 
results in additional disability.  In determining whether the 
treatment caused additional disability, the veteran's 
condition immediately prior to and following the treatment is 
considered.  38 C.F.R. § 3.358.  The VA physician in February 
1998 was asked to provide an opinion on whether the veteran 
incurred such additional disability.  The physician stated 
that but for the treatment the lung cancer, which was 
potentially fatal, would have progressed.  Following the 
surgical and radiation treatment, the disease has not 
recurred.  The physician did not find that the surgical and 
radiation treatment resulted in any additional disability.

Following the June 1995 thoracotomy the veteran has chronic 
chest wall pain, which was caused by the lung surgery.  The 
VA physician in February 1998, however, stated that such pain 
is a frequent and not unexpected result of such surgery.  The 
Board finds, therefore, that any chest wall pain in excess of 
that the veteran experienced prior to the surgery, or that he 
may have experienced in the absence of the surgery, was a 
necessary consequence of the surgery.

The physician found that the veteran had received entirely 
appropriate and relatively well tolerated therapy for a 
potentially fatal disorder.  Although his overall health may 
have deteriorated since having lung cancer, the evidence does 
not show that VA surgical or radiation treatment caused the 
deterioration in his health.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for the residuals of June 1995 VA 
surgical and radiation treatment.


ORDER

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for the residuals of June 1995 VA 
surgical and radiation treatment is denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

